DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendments have overcome the double patenting rejection, the 101 rejection, and the 112a rejection.  The Examiner also notes that the other applications for which the double patenting rejection were based appear to be passed the statutory period for response so they do not appear to be co-pending.

Response to Arguments
Applicant's arguments regarding the 112(b) and prior art rejections are not persuasive.  The applicant alleges that the amendments overcome the 112 rejections but they do not address the meaning of the term “custom designed special purpose instructions”.  The applicant’s arguments with respect to the prior art do not meet the burden of 37 CFR. 1.111(b) because the applicant has not pointed any specific limitation that is patentable over the prior art of record.  The Examiner has reviewed the prior art of record and found it to still read on the claims.  A revised rejection is provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description Issue #1
The applicant claims the concepts of patterns and trends as separate concepts.  There is no disclosure of how a pattern and trend might differ.  The applicant claims that the invention can identify and rank both trends and patterns simultaneously.  The Examiner cannot find support for such claimed subject matter because the applicant appears to be using the terms pattern and trend interchangeably in the specification to define the same concept. There is no disclosure of two separate concepts of patterns and trends that can be combined in the manner claimed.  There is only a single concept disclosed of a pattern/trend that represent the same concept.  See paragraphs 21 and 63-67.
Written Description Issue #2
The applicant disclosed a “neural” network in the paragraph 66.  In paragraph 66, the input to such a “neural” network is sentences and paragraphs and the output of such a “neural” machine network is business names and not patterns and trends as claimed.  
The Examiner notes that the applicant claims other machine learning in the context of discovering patterns but this is not disclosed as using a “neural” network as in the example of paragraph 66.  The Examiner is not sure why such a distinction was made when the application was drafted but regardless, such a distinction was made.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "custom designed special purpose instructions" in claim 1 is a relative term which renders the claim indefinite.  The term "custom designed special purpose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant’s specification has not given any description of how "custom designed special purpose" are different than any other instructions.  All software instructions are "custom designed special purpose".  The distinction is clearly not meaningful.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 21-25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0143331 by Smith et al.
As to claim 1, Smith teaches a system comprising: a server (ref. no. 301 in Figure 3), comprising at least one processor executing custom designed special purpose instructions stored within a non-transient computer memory coupled to the server which, when executed, cause the system to: generating naming training data from a plurality of resources wherein the naming training data comprises business name data and industry data (paragraph 37 and step 201 in Figure 2); train, based on the naming training data, a neural machine learning model (paragraph 59) to determine a plurality of industry verticals naming trends for a plurality of industries (paragraphs 37-39, the keywords represent trends over time); receive, from a computing device associated with a user, a request to generate at least one naming candidate associated with a business (paragraph 34); wherein the request comprises personalized business data describing the business (paragraph 34, the topics of interest are the personalized business data); tokenize the personalized business data to identify at least one token associated with the business (paragraphs 35 and 38, the terms are stored as tokens that can be used for comparison); match the least one token to at least one industry-related keyword identifying an industry associated with the business in the naming training data (paragraphs 37-39); identify, based on at least one industry-related keyword a subset of vertical naming trends for industry from the plurality of industry verticals naming trends for the plurality of industries (paragraphs 37-39); rank, based on at least one scoring technique the subset of industry vertical trends for the industry to determine a (paragraph 40); generate the at least one naming candidate associated with the business based on: the at least one token associated with the business and the popularity-ranked subset of industry verticals naming trends for the industry (paragraph 41); and transmit, to the computing device associated with the user, the at least one naming candidate to be displayed via a GUI to the user (paragraphs 45, 46, and 73).
As to claim 21, it is rejected for the same reasoning as claim 1.
As to claims 2 and 22, see paragraphs 34 and 35, the requester creates a profile which reads on both the user profile and service profile.
As to claims 3 and 23, see paragraph 37.
As to claims 4 and 24, see Figures 6A and 6B.
As to claims 5 and 25, see paragraph 37.
As to claims 7 and 27, see paragraph 39.
As to claims 8 and 28, see paragraph 40.
As to claims 9 and 29, see paragraph 41.
As to claims 10 and 30, see paragraph 41, “shortsale” is a combination of an adjective and a noun.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0143331 by Smith et al. in view of U.S. Patent Application Publication Number 2015/0154294 by Kamdar et al. 
As to claims 6 and 26, Smith teaches the subject matter of claims 1 and 21; Smith teaches determine whether a domain name is in use (paragraph 41) however Smith does not explicitly teach the use of a zone file for determine whether a domain name is use.
Kamdar teaches the use of a zone file for determine whether a domain name is use (paragraph 87).
It would have been obvious to one of ordinary skill in the domain management art at the time of the applicant’s filing to combine the teachings of Smith regarding determining whether a domain is in use with the teachings of Kamdar regarding the use of a zone file because zone files are how domain names are registered on the Internet so there use is self-evident to those of ordinary skill.
Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0143331 by Smith et al.
The Examiner took official notice that the creative techniques claimed are well known.  The applicant did not challenge the official notice so these limitations are treated as applicant admitted prior art.  It would have been obvious to one of ordinary skill in the domain management art at the time of the applicant’s filing to combine the techniques taught in paragraph 41 of Smith with the creative techniques claimed because the applicant’s techniques are commonly used by humans formulating language which would include those of ordinary skill in the art.


Conclusion
U.S. Patent Application Publication Number 2019/0005405 by Zholudev et al. shows that machine learning in the broad context disclosed by the applicant is not novel.  See at least paragraphs 25 and 26.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442